Citation Nr: 1437850	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for right arm numbness and tingling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Right arm numbness and tingling were incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for right arm numbness and tingling have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for right arm numbness and tingling.

Service connection is warranted for a current disability that was incurred during active military service.  See 38 C.F.R. § 3.303.

Right arm numbness and tingling have been documented in medical treatment records in and since service.  

In June 2009, a VA examiner opined that the Veteran's current right arm numbness and tingling are symptoms of her service-connected carpal tunnel syndrome.  

In January 2013, a VA examiner opined that the Veteran's current right arm numbness are not symptoms of her service-connected carpal tunnel syndrome.  Resolving any doubt in the Veteran's favor, right arm numbness and tingling are not symptoms of the Veteran's service-connected carpal tunnel syndrome.

It is undisputed that the lay and medical evidence of record shows that right arm numbness and tingling were incurred during active military service.

Service connection for a right arm numbness and tingling is warranted.  


ORDER

Service connection for a right arm numbness and tingling is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


